         Case 1:04-cr-00283-PGG Document 339 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES

             - against -
                                                                     ORDER
ANGEL LOPEZ,
                                                               (S1) 4 Cr. 283 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the violation of supervised release hearing scheduled

for August 28, 2020 is adjourned to September 1, 2020 at 12:00 p.m. The parties are directed

to dial 888-363-4749 to participate, and to enter the access code 6212642. The press and public

may obtain access to the telephone conference by dialing the same number and using the same

access code. The Court is holding multiple telephone conferences on this date. The parties

should call in at the scheduled time and wait on the line for their case to be called. At that time,

the Court will un-mute the parties’ lines. No later than September 28, 2020, the parties must

email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties

will be using to dial into the conference so that the Court knows which numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       August 18, 2020
